Title: From George Washington to Colonel Moses Hazen, 21 January 1780
From: Washington, George
To: Hazen, Moses


          
            Dr Sir
            Hd Qrs Morristown 21 Jany 1780
          
          Mr Caldwell has represented to me, that it may be necessary to have some parties from your detachment the better to recover the plunder of Staten Island, from such persons as are known to have it in possession, but who will not deliver it up. To avoid as much as possible an appearance of military interposition—on our part—you will only grant parties on the application of a majestrate—and further to prevent any ill effects to the inhabitants who may have the plunder—you will put them under the command of discreet officers—attentive to the rights of citizens—and forbid in the most pointed terms all insult or abuse whatsoever. I am Dr Sir &c.
        